t c memo united_states tax_court walter j antonyshyn and georgiana l antonyshyn petitioners v commissioner of internal revenue respondent docket no filed date james g lebloch for petitioners eric m heller for respondent memorandum findings_of_fact and opinion ashford judge by statutory_notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure and accuracy-related_penalties pursuant to sec_6662 of dollar_figure and dollar_figure for the and taxable years years at issue respectively after concessions the issue remaining for decision is whether petitioner sec_2 are entitled to rental real_estate loss deductions claimed on their schedules e supplemental income and loss under sec_469 for the years at issue we resolve this issue in favor of respondent findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california when their petition was timely filed with the court i petitioners’ residential rental properties during the years at issue mr antonyshyn was an engineer who worked full time for l k comstock co as a project manager mrs antonyshyn was not employed but she held herself out as the property manager of petitioners’ residential rental properties 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2mr antonyshyn did not appear in court at trial but the court’s decision will be binding upon both spouses during the years at issue petitioners owned the following six residential rental properties three single-family residences--one in raleigh north carolina north carolina property a second in o’fallon missouri missouri property and a third in rockwall texas texas property two duplexes each containing two units in augusta georgia collectively georgia properties and a condominium in philadelphia pennsylvania pennsylvania property mr antonyshyn originally purchased the texas property as a residence but he moved to california after he was transferred for work petitioners retained the texas property and used it as a rental property it was rented in but a fire partly destroyed the house soon after the texas property underwent construction until and was not rented out ie did not generate any rental income during the years at issue the pennsylvania property also was not rented out and thus did not generate any rental income during the years at issue it was originally purchased for petitioners’ son who lived there while he attended college after their son’s graduation petitioners intended to lease the pennsylvania property but had difficulty doing so because of problems with the condominium association the rental issues were never resolved and they sold the property in petitioners hired management companies to oversee the north carolina property the georgia properties and the missouri property the management companies found prospective tenants for petitioners inspected properties collected rents received tenant complaints issued notices to tenants and informed petitioners about any issues on the properties mrs antonyshyn tracked her time devoted to their residential rental properties by making notes on pieces of paper as she completed any associated activity mr antonyshyn would later input her time in a computer_program to create a report of her activities on a weekly basis mrs antonyshyn reported big_number and big_number hours for and respectively many of these hours were for nonmanagerial activities ie investor-type activities ii petitioners’ tax returns petitioners prepared and filed timely with the assistance of a paid preparer their form sec_1040 u s individual_income_tax_return for the years at issue as relevant here petitioners attached to each form_1040 a schedule e reporting rental income and expenses attributable to their residential rental properties on their schedule e they claimed loss deductions totaling dollar_figure on their schedule e they claimed loss deductions totaling dollar_figure respondent disallowed the claimed loss deductions for and because petitioners’ residential rental activities were passive activities in the context of sec_469 i burden_of_proof opinion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 89_tc_816 as relevant here this burden requires the taxpayer to demonstrate that the claimed deductions are allowable pursuant to some statutory provision and to substantiate claimed loss deductions by maintaining and producing adequate_records sec_6001 116_tc_438 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining his federal_income_tax liability and meets certain other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue sec_7491 and petitioners allege that the burden_of_proof should shift to respondent pursuant to sec_7491 because they have provided credible_evidence to substantiate their claimed loss deductions as discussed infra the evidence does not establish that the burden_of_proof should shift from petitioners to respondent under sec_7491 as to any issue of fact ii sec_469 losses from residential rental activities a taxpayer is allowed deductions for certain business and investment_expenses under sec_162 and sec_212 where the taxpayer is an individual however sec_469 generally disallows any passive_activity_loss for the taxable_year in which the loss is sustained and treats it as a deduction allocable to the same activity for the next taxable_year sec_469 and b a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity generally is any activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 a taxpayer is treated as materially participating in an activity only if his or her involvement in the operations of the activity is regular continuous and substantial sec_469 rental_activity is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 as relevant here sec_469 provides an exception to the rule that a rental_activity is per se passive the rental activities of a taxpayer in a real property trade_or_business who meets certain enumerated requirements a real_estate_professional are not subject_to the per se rental_activity rule sec_469 sec_1_469-9 c income_tax regs rather the rental activities of a real_estate_professional are subject_to the material_participation requirements of sec_469 see sec_1_469-9 income_tax regs petitioners contend that mrs antonyshyn qualifies as a real_estate_professional a taxpayer qualifies as a real_estate_professional if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which he or she materially participates sec_469 a taxpayer may establish hours of participation in a real_property_trade_or_business by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date contemporaneous daily reports are not 3in the case of a joint federal_income_tax return such as here the requirements to qualify as a real_estate_professional are satisfied if and only if either spouse separately satisfies the requirements there can be no aggregation of spouses’ hours to satisfy the requirements see sec_469 flush language 135_tc_365 in any event the parties have stipulated that mr antonyshyn was not a real_estate_professional during the years at issue required if the taxpayer can establish participation by other reasonable means id reasonable means includes appointment books calendars or narrative summaries that identify the services performed and the approximate number of hours spent performing such services id however this court has noted previously that it is not required to accept a postevent ballpark guesstimate or the unverified undocumented testimony of taxpayers see eg 135_tc_365 lum v commissioner tcmemo_2012_103 estate of stangeland v commissioner tcmemo_2010_185 in determining whether mrs antonyshyn was a real_estate_professional during the years at issue there is no dispute that her residential rental activities constitute a real_property_trade_or_business in addition we assume without deciding that she materially participated in this real_property_trade_or_business however even with this undisputed fact and favorable assumption we find that mrs antonyshyn did not qualify as a real_estate_professional during the years at issue because she failed to meet the 750-hour requirement mrs antonyshyn testified that she tracked her time devoted to her and mr antonyshyn’s residential rental properties by making notes on pieces of paper as she completed any associated activities mr antonyshyn would later enter her time in a computer_program to keep track of her activities she testified that she reviewed these computerized logs for accuracy numerous entries in the logs for the years at issue pertained to investment activities respondent contends that the hours related to investment activities should not count towards the 750-hour requirement if a taxpayer’s capacity in a given activity is more akin to that of an investor then the activity cannot be treated as participation for purposes of deducting passive losses unless the taxpayer is involved in day-to-day management sec_1_469-5t temporary income_tax regs supra sec_1_469-5t temporary income_tax regs supra defines investor activities as follows b work done in individual’s capacity as an investor for purposes of this paragraph f ii work done by an individual in the individual’s capacity as an investor in an activity includes-- studying and reviewing financial statements or reports on operations of the activity preparing or compiling summaries or analyses of the finances or operations of the activity for the individual’s own use and monitoring the finances or operations of the activity in a non-managerial capacity mrs antonyshyn secured the services of three different management companies to handle the day-to-day operations of most of her and mr antonyshyn’s residential rental properties during the years at issue mrs antonyshyn contracted for these management companies to handle many of the daily operational obligations that a real_estate_professional would perform these companies handled activities such as collecting rent inspecting the properties showing the properties advertising vacancies and handling maintenance calls which they would relay to mrs antonyshyn we find that mrs antonyshyn performed little to no day-to-day management or operations of petitioners’ real_estate activities accordingly the log entries for investment activities do not count towards the 750-hour requirement for the years at issue see barniskis v commissioner tcmemo_1999_258 slip op pincite her logs also included entries pertaining to seminars petitioners did not provide evidence to show how these seminars pertained to their residential rental properties likewise these hours should not be counted mrs antonyshyn’s logs included several discrepancies for example her log included an entry for collecting rent for the texas property which was not rented during the log included an entry for a colorado property 4petitioners did not hire a management company to handle the day-to-day operations for the pennsylvania property and the texas property during the years at issue but neither property was rented out ie generated any income during the years at issue petitioners did not own a property in colorado during the years at issue sometimes mrs antonyhsyn would report minutes for a task but on another day she would report four hours for the same task making her logs inconsistent mrs antonyshyn’s logs included excessive hours she would report four hours for traveling to and from the post office but the round trip drive was approximately minutes her logs also included entries for services that the management companies or a repairman or gardener performed further there are no supporting documents to substantiate the hours mrs antonyshyn reported for the years at issue we conclude that the logs are not reliable and that mrs antonyshyn did not meet the 750-hour requirement for the years at issue accordingly she was not a real_estate_professional we sustain respondent’s determination that petitioners’ schedule e rental real_estate loss deductions are not allowed for the years at issue we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
